Citation Nr: 1607823	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  03-25 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a total rating for compensation on the basis of individual unemployability.

2.  Entitlement to service connection for a right hip disorder, including as secondary to service connected disease or injury.

3.  Entitlement to service connection for pityriasis rosea.

4.  Entitlement to a total rating for compensation on the basis of individual unemployability prior to June 2, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 1969, May 2000 to September 2000, June 2001 to September 2001, May 2003 to September 2003, and from May 2004 to September 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2002, March 2004, and April 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In a July 2002 rating decision, the RO denied service connection for a right hip disability.  In a March 2004 rating decision, the RO denied service connection for pityriasis rosea.  In an April 2007 rating decision, the RO denied a total disability rating due to individual unemployability

In September 2014, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing has been associated with the record.

In an April 2015 rating decision, the RO granted service connection for a lumbosacral spine disability, and right lower extremity radiculopathy secondary to the lumbosacral spine disability.  The April 2015 decision is a full grant of the benefit sought, with no issue remaining on appeal in this regard. Seri v. Nicholson, 21 Vet. App. 441, 447 (2007).

The issue of entitlement to service connection for depression has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Additionally, the Veteran filed new claims in a September 2015 Notice of Disagreement.  The Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a right hip disorder, TDIU and entitlement to service connection for pityriasis rosea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From June 02, 2014, the Veteran had a single disability rated as 40 percent disabling and a combined 90 percent evaluation.

2.  Service connected disabilities render him unable to obtain and maintain substantially gainful employment.


CONCLUSION OF LAW

From June 02, 2014, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  
To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not necessary at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).  

Laws and Regulations

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of two or more service-connected disabilities, provided that one of those disabilities is rated 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  

Prior to June 2, 2014, the Veteran had a combined evaluation of 50% for disabilities resulting from single accident.  Service connection was in effect for lumbosacral strain, rated at 20 percent, right lower extremity radiculopathy, rated at 20 percent, left lower extremity radiculopathy, rated at 10 percent disabling, and residuals of cervical stenosis, rated at 20 percent.  The Veteran did not have a single disability rated at 60 percent or a disability rated at 40 percent or more; and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  He did not meet the special combining provisions contained in 38 C.F.R. § 4.16(a).

From June 2, 2014, the Veteran has met the percentage requirements in this case, as he is in receipt of service connection for right upper extremity radiculopathy, rated at 40 percent, and additional service-connected disability to bring the combined rating to 90 percent.

The remaining issue is whether these service-connected disabilities preclude the Veteran from securing and following a substantially gainful occupation.  See 38 C.F.R. § 4.16(a) (2015).  The fact that a veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
Thus, the central question is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a veteran could find employment.  Id. Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Social Security Administration records indicate that the Veteran is considered unable to perform his past, relevant work due to significant physical limitations that reduce his residual functional capacity to less than what is necessary for him to obtain or maintain substantial gainful employment.  

A decision from an Administrative Law Judge dated September 2006 indicates that the Veteran was considered disabled under SSA regulations due to status-post decompression of the lumbar spine with significant hypertrophic facet arthropathy with moderately severe spinal stenosis at L4-L5.  The decision also notes that a non-service connected disability of depression was considered in this decision.  

Additional service connected disabilities not discussed in the Veteran's September 2006 notice from SSA include bilateral upper extremity radiculopathy, bilateral lower extremity radiculopathy, and cervical spinal stenosis.  

Here, the Board finds that as of June 2, 2014, the Veteran met the schedular requirements for a TDIU and the evidence of record indicates that a combination of his service-connected disabilities renders him unable obtain or maintain substantial gainful employment.  


ORDER

From June 02, 2014, a total disability rating due to individual unemployability is granted.



REMAND

IU Prior to June 2, 2014

The Board notes that there is evidence suggestive of unemployability due to the service-connected right shoulder disability prior to Jun 2, 2014.  The Veteran submitted a Social Security Administration (SSA) decision that found the Veteran was disabled under SSA regulations as of Jun 22, 2005.  

The disabilities identified in determining the Veteran's functional capacity in that decision included the service-connected lumbar spine disability, along with other nonservice-connected conditions.  As the Veteran did not meet the standards for consideration of a total rating based on individual unemployability on a schedular basis prior to June 2, 2014 the issue should be referred to the Director of Compensation for extraschedular consideration.  38 C.F.R. § 4.16(b).

Right Hip Disability

In the November 2014 decision, the Board determined that a VA examination was necessary to ascertain the etiology of the Veteran's lumbar spine disability.  In an April 2015 rating decision, the RO granted service connection for a lumbosacral spine disability.  

The Veteran claims that he has a right hip disorder due to an August 2001 injury on active duty.  The Veteran's VA medical records indicate the presence of a right hip disability, specifically osteoarthritis of the right hip joint.  

The Board finds that a VA examination is necessary to ascertain the etiology of this disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).


Pityriasis Rosea

In the November 2014 decision, the Board determined that a VA examination was necessary to ascertain the etiology of the Veteran's skin disability, identified as pityriasis rosea.  The claims file shows the Veteran was afforded a VA examination in March 2015.  The March 2015 VA examiner's report does not contain an opinion on the etiology of the Veteran's claimed pityriasis rosea.  The Board finds that the directives contained in the November 2014 remand were not satisfied.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine whether the Veteran currently has a right hip disability which is related to the Veteran's active service.  The examiner is requested to provide an opinion as to the following:

 a) Whether it is at least as likely as not (a 50 percent or greater probability) that any right hip disorder, to include osteoarthritis of the right hip joint, was incurred during his active service?  The examiner must comment upon the Veteran's history of injuring his back during a fall in June 2001, as reported in an August 2001 service treatment record.

b) Whether it is at least as likely as not (a 50 percent or greater probability) that any right hip disorder, to include osteoarthritis of the right hip joint, is proximately caused by or aggravated beyond the normal progress of the disease due to his service-connected disabilities?  A complete rationale should accompany each opinion provided.
2.  Schedule the Veteran for a VA skin examination to determine whether the Veteran currently has a skin disorder, including pityriasis rosea, which is related to the Veteran's period of active service.  

The examiner is requested to review all pertinent records associated with the claims file.  A complete rationale should accompany each opinion provided.

3.  The AOJ should take appropriate action to refer the case to the Director of Compensation for extraschedular consideration of the matter of entitlement to a total rating based on individual unemployability by reason of service-connected disability prior to June 2, 2014.

4.  Thereafter, re-adjudicate and if the benefit sought on appeal remain denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


